Citation Nr: 0401244	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected hammertoes of 
the left foot involving the second, third, fourth and fifth 
toes.

2.  Entitlement to special monthly compensation based on loss 
of use of the left foot.

(The issue of the veteran's entitlement to a waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $2,305.00 is the subject of a separate decision of 
the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted service connection for 
hammertoes of the left foot and assigned an initial 
noncompensable evaluation, effective October 8, 1998, and 
denied his claim of entitlement to special monthly 
compensation based on the loss of use of his left foot.  The 
veteran perfected a timely appeal of this determination to 
the Board.

Because the veteran has disagreed with the initial rating 
assigned for his hammertoe deformity of the left foot 
involving the second, third, fourth and fifth toes, the Board 
has identified this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In his May 2000 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing conducted before a member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  The RO acknowledged the veteran's request, and in 
a September 2002 letter, notified him that it was scheduled 
to take place in October 2002.  In a signed September 2002 
statement, however, the veteran specifically withdrew his 
request to testify at a Board hearing.




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's hammertoe deformity on his left foot 
involves the second, third, fourth and fifth toes, and has 
required surgical amputation of the left great toe due to 
pain stemming from his hammertoe condition.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 10 percent evaluation for 
hammertoes involving the second, third, fourth and fifth toes 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
challenging the initial noncompensable evaluation of his 
hammertoe deformity of the left foot involving the second, 
third, fourth and fifth toes, and that the requirements of 
the VCAA have in effect been satisfied.

In February 1999 and August 2000, the veteran was afforded VA 
examinations to determine the nature, extent and severity of 
his hammertoe deformity of the left foot involving the 
second, third, fourth and fifth toes.  He and his 
representative have been provided with a statement of the 
case (SOC) and supplemental statement of the case (SSOC) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
January 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice with respect to the 
evidence needed to substantiate his claim and there is no 
reason to remand the case to the RO for VCAA consideration, 
especially in light of the following decision in which the 
Board grants entitlement to the maximum schedular rating for 
the veteran's hammertoe deformity of the left foot involving 
the second, third, fourth and fifth toes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

As noted in the introduction, in an effort to assist the 
veteran, he was afforded formal VA examinations in February 
1999 and August 2000.  The RO has also obtained records of 
the veteran's treatment by his private podiatrist, Dr. Glenn 
H. Dunlap, dated from February 1999 to April 2000.

In February 1999, the veteran had VA arteries and veins and 
joints examinations.  The same examiner conducted both 
examinations on the same day, and indicated that he reviewed 
the veteran's claims folder.  In this regard, he noted that 
the veteran sustained a shrapnel injury to his posterior left 
knee during service, with a severe injury to his popliteal 
artery that was repaired with a vein graft.  

The examinations revealed that the veteran had reduced 
mobility on his left foot and that his feet "generally" had 
a pes cavus configuration.  The examiner added that the left 
foot had some "apparent hallux limits," pointing out that 
he had hammertoe deformities on toes two through five.  The 
veteran also had a marked deformity of his left big toe.  In 
addition, the examiner reported, "The veteran is striking in 
that he is totally unable to spread the toes of his left 
foot, but can easily spread them on his right foot."  The 
examinations further disclosed that he had essentially had no 
dorsiflexion of his left great toe, but had full flexion and 
extension of the toes of his right foot.  The diagnosis was 
hallux limits, left foot, with hammertoe deformities, marked, 
left foot second through fifth toes.

In a report dated later that same month, Dr. Dunlap indicated 
that the veteran had undergone reconstructive foot surgery a 
few days earlier and that he would require more than a month 
to recuperate.  Thereafter, in a September 1999 report, Dr. 
Dunlap stated that the veteran underwent further 
reconstructive surgery to treat his hammertoe condition; he 
also reported that the veteran had severe arthritis in his 
first metatarsal phalangeal joint and interphalangeal joint 
of his left hallux that was due to the in-service shrapnel 
injury.

Based on a review of the service medical records and the 
above post-service medical evidence, in a November 1999 
rating decision, the RO granted service connection for 
hammertoe deformity of the left foot involving the second, 
third, fourth and fifth toes and assigned an initial 
noncompensable evaluation under Diagnostic Code 5282, 
effective October 8, 1998.  In the rating action, the RO also 
assigned a temporary 100 percent rating pursuant to 38 C.F.R. 
§ 4.30, effective September 2 to October 31, 1999.

The veteran appealed, arguing that a higher initial rating 
was warranted, and pointed out that due to the severity of 
the condition, he had to undergo surgery to amputate the 
great toe on his left foot.  In support, he submitted a copy 
of a hospitalization report showing that he again underwent 
surgery to treat his hammertoe condition in March 2000 by 
amputating his left great toe; in addition, the veteran 
submitted two color photographs.  The surgery, which was 
performed at First Health Moore Regional Hospital by Dr. 
Dunlap, involved amputating the left hallux at the 
metaphalangeal joint; Dr. Dunlap reported that the left great 
toe amputation was done to relieve the veteran's hammertoe 
pain.  Dr. Dunlap diagnosed the veteran as having 
osteoarthritis of the first metaphalangeal joint of the left 
foot; nonunion, interphalangeal joint of the left hallux; and 
intractable pain, left hallux, interphalangeal and 
metaphalangeal joint.

Thereafter, in an April 2000 report, Dr. Dunlap noted that 
the veteran had undergone his fourth operation on his left 
foot, which involved amputating his left great toe, due to 
"intractable" pain and severe arthritis changes that had 
been "totally unresponsive" to conservative care.  He 
reiterated that the condition was directly related to his in-
service shrapnel injury and had resulted in severe structural 
changes to his left foot, causing chronic problems.  Dr. 
Dunlap stated that the veteran would need to be off work for 
at least two weeks to recuperate, and that his would have a 
long recovery beyond that time due to pain and swelling.

In light of the above evidence, in an April 2000 rating 
action, a copy of which was issued to the veteran as part of 
the May 2000 SOC, the RO confirmed and continued its denial 
of entitlement to a compensable evaluation for the veteran's 
hammertoe deformity of the left foot involving the second, 
third, fourth and fifth toes because a 10 percent rating was 
not warranted unless the hammertoe affects on toes on the 
foot.

In August 2000, the veteran was again formally evaluated by 
VA.  The examiner noted the veteran's pertinent medical 
history, including the recent toe amputation that was 
performed by Dr. Dunlap.  The examiner indicated that the 
veteran was employed as a mail handler and stood for 
approximately two to five hours a day sorting and delivering 
mail.  He also reported that the veteran was able to drive, 
vacuum and sweep, but was no longer able to play golf 
effectively.  The examination disclosed that the veteran was 
not able to stand on the heel of his left foot, but was able 
to stand "moderately" on his left toes.  In addition, he 
was not able to jog, but could squat.  The pertinent 
diagnosis was surgical removal of the left great toe to help 
relieve pain.

In a January 2001 rating action, a copy of which was issued 
to the veteran as part of the SSOC dated later that same 
month, the RO confirmed and continued its denial of the 
veteran's entitlement to an initial 10 percent evaluation on 
the ground that, even prior to the amputation, the veteran's 
hammertoe deformity did not affect all the toes on his left 
foot.

Finally, in October 2003 written argument, the veteran's 
representative pointed out that the veteran's hammertoes 
affected four of his five toes and that the great toe, the 
only digit not so deformed, was amputated to treat the severe 
pain stemming from the disability.  As such, Disabled 
American Veterans maintained that an initial 10 percent 
rating was warranted.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been granted service connection.  In the 
former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  

The veteran's hammertoe deformity of the left foot involving 
the second, third, fourth and fifth toes is evaluated as 
noncompensably disabling under Diagnostic Code 5282.  Under 
that code, a noncompensable rating is warranted whether the 
hammertoe deformity affects only a single toe.  A maximum 
evaluation of 10 percent under this code requires that the 
hammertoe deformity affect all the toes of one foot, without 
claw foot.

Based on a careful review of the record, the Board agrees 
with the argument of the veteran's representative and finds 
that the disability picture more closely approximates the 
criteria for a 10 percent evaluation, and thus entitlement to 
the maximum schedular evaluation has been shown.  See 
38 C.F.R. § 4.7.  In reaching this conclusion, the Board 
notes that the examiner who conducted the February 1999 VA 
examination characterized the condition as "marked," and 
that because the pain stemming from the disability was so 
"intractable," the veteran underwent surgery to amputate 
his left great toe.  

There are no other codes under which to evaluate this 
condition that could result in an initial evaluation in 
excess of 10 percent.  In this regard, the Board observes 
that the veteran has not been diagnosed as having claw foot 
(pes cavus), and thus Diagnostic Code 5278 is not 
appropriate.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's hammertoe deformity of 
the left foot involving the second, third, fourth and fifth 
toes reflects so exceptional or unusual a disability picture 
as to warrant the assignment of an initial evaluation higher 
than 10 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for hammertoe 
deformity of the left foot involving the second, third, 
fourth and fifth toes, effective October 8, 1998, is granted.

REMAND

Also before the Board is the veteran's claim of entitlement 
to special monthly compensation based on loss of use of the 
left foot.  During the course of this appeal, the veteran was 
afforded VA examinations in February 1999 and August 2000.  A 
review of these reports, however, does not indicate that the 
veteran used a drop-foot brace on his left foot; Disabled 
American Veterans asserts that because the veteran is forced 
to wear this brace, his entitlement to special monthly 
compensation based on loss of use of the left foot is 
established.  Because it thus appears that the veteran's 
condition has worsened, pursuant to the VCAA, the Board 
concludes that this matter must be remanded for the veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment from Dr. Dunlap, and no records of his care by this 
physician, dated subsequent to the April 2000 report, have 
been associated with the claims folder; the Board notes these 
outstanding records and reports may well relate to his 
wearing of the drop-foot cast.

In addition, the Board notes that while this claim was 
pending, the VCAA was enacted, and this liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  
These laws and regulations include notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The Board finds that, on remand, the RO 
should send the veteran a letter notifying him of the impact 
of the VCAA on his claim for special monthly compensation 
based on loss of use of the left foot, which must include 
advising him of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since October 1997 for his 
right foot disability.  This should 
specifically include records of his care 
by Dr. Dunlap, dated since April 2000.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected left foot 
disability, and specifically, to assess 
whether he has a disability that is 
analogous to loss of use of his left 
foot.  It is imperative that the examiner 
who is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All indicated 
testing should be accomplished, and the 
examiner must comment as to whether the 
condition is analogous to loss of use of 
his left foot, which regulations provide 
will be found to exist when no effective 
function remains, such as the properties 
of balance and propulsion, other than 
that which would be equally well served 
by an amputation stump with use of a 
suitable prosthetic device.  The examiner 
should also indicate whether the 
veteran's condition is equivalent to 
complete paralysis, as well as whether he 
has foot drop.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



